DETAILED ACTION

Status of Claims
The following is a notice of allowance in response to the communication filed 3/22/2021.  
Claims 1-16 have been canceled.  
Claims 17-36 have been added.
Claims 17-36 are currently pending and have been examined.  

Priority
The applicant’s claim for benefit of Application Serial No. 16/138,494, filed 09/21/2018, which is a continuation of Application Serial No. 14/206,305, filed 03/12/2014, which claims benefit of Provisional Application Serial No. 61/778,776, filed 03/13/2013, has been received and acknowledged.

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 


Response to Arguments
Applicant’s amendments and associated arguments, filed 3/22/2021, with respect to the non-statutory double-patenting rejection of claims 1-16, have been fully considered and are persuasive.  As claims 1-16 have been cancelled, the non-statutory double-patenting rejection of claims 1-16 has been withdrawn.
Applicant’s amendments and associated arguments, filed 3/22/2021, regarding the rejection of claims 1-16 under 35 U.S.C. §112 (b), or 35 U.S.C. §112, second paragraph, have been fully considered and are persuasive.  As claims 1-16 have been cancelled, rejection of claims 1-16 under 35 U.S.C. §112 (b), or 35 U.S.C. §112, second paragraph, have been withdrawn.
Applicant’s amendments and associated arguments, filed 3/22/2021, with respect to the rejection of claims 1-16 under 35 U.S.C. §102 and 35 U.S.C. §103 have been considered and are persuasive. As claims 1-16 have been cancelled the rejection of claims 1-16 under 35 U.S.C. §102 and 35 U.S.C. §103 have been withdrawn. 
Applicant’s amendments and associated arguments, filed 3/22/2021, with respect to newly added claims 17-36 have been considered and are persuasive. Newly added claims 17-36 are not disclosed by the combination of previously cited references, Ghuang and Iannacci. 





Allowable Subject Matter
Claims 17-36 are allowed.

The following is an examiner’s statement of reasons for allowance: 

Upon review of the evidence at hand, it is hereby concluded that the evidence obtained and made of record, alone or in combination, neither anticipates, reasonably teaches, nor renders obvious all the features of applicant’s invention as the features amount to more than a predictable use of elements in the prior art.
	
	Previously cited reference, Chuang et al. (U.S. Publication No. 2012/0226546 A1), in summary, discloses monitoring interactions between a customer device and a third-party website associated with a merchant system, the customer device being linked to a non-integrated payment account associated with a user of the customer device, the non-integrated payment account comprising one or more non-integrated payment options (i) not offered by the third-party website and (ii) being serviced by an issuer system that is independent from and unassociated with the merchant system (Chuang [0028] FIG. 1 AFMS 110 may comprise an alternative funding module 120, one or more AFS 130A, AFS 130B and AFS 130X, an alternative funding source middleware 140, and may be configured to communicate with CAS 151, AMS 153, and/or other systems [see also [0005], [0029], [0045], [0078]-[0079]]; Chuang FIG 1 [0030] alternative funding module 120 may be configured to actively or passively detect a point of sale (e.g. actively monitor and evaluate data on each web page viewed in the browser; evaluate data entered in the browser by a user (e.g. name, transaction account information, identity information, and/or the like)); Chuang [0032] FIG. 2 alternative funding module 220 may be over-laid or presented within a browser or may over-lay the browser session in response to detecting a point of sale; Chuang [0032] AFSs may include debit accounts (e.g. checking accounts, savings accounts, and the like), credit accounts, transactions accounts, rewards accounts, loyalty accounts, and the like, provided by one or more account issuers); responsive to detecting a potential purchase of one or more items or services from the third-party website, determining retailer data from the third-party website, the retailer data comprising 

While Chuang discloses the payment for purchase of the one or more items or services to be purchased from the third-party website, it does not disclose temporary adjustments to the purchasing financial account or the shifting of funds between multiple payment accounts.
Newly cited reference, Hunt (U.S. Pub. No. 2010/0257040 A1), in summary, discloses that temporary adjustment can be made to a purchasing financial account to offset an amount of funds equal to the transaction amount (Hunt [0042] When providing payment information, shopper 105 specifies his/her preferred method of payment which includes reward points from a reward program account, credit card and debit card; Hunt [0043] e-commerce server 110 requests redemption by electronically transmitting a redemption request message to reward points system 120; Hunt [0046] e-commerce server 110 establishes and loads a "virtual credit card account" for shopper 105 with the amount deposited.; Hunt [0013] from the perspective of the merchant the virtual credit card is indistinguishable from an ordinary credit card, i.e. the merchant processes the virtual credit card in the same way as an ordinary credit card); 1121488972 of 14Application No.: 16/694,545Attorney Docket No.: COF5070CON2 transferring the amount of funds equal to the transaction amount from said purchasing  (Hunt [0046] the virtual credit card is terminated when the balance is used up, i.e. it is temporary in nature. While Hunt does disclose a temporary adjustment to an account associated with the purchaser, the shifting of payment of the amount of funds from an account of the non-integrated payment option to the temporarily adjusted account occurs before the transfer of funds to the merchant system.
	Newly cited reference, Petri et al. (U.S. Pub. No. 2012/0130853 A1), in summary, discloses that the adjustments to the financial account can be made subsequent to transferring funds to the merchant system (Petri [0129] Access to virtual currency is handled in a manner similar to a credit card or bank account. When the user submits an authorization request to pay by virtual currency, a hold is put on the appropriate number of virtual points. This process segregates the authorized funds until the item has been paid for or the order has been canceled and the funds released).
	Previously identified reference, Xu (U.S. Publication No. 2003/0195840 A1) also discloses that an account limit can be temporarily increased for a period of time (Xu, [0026]), but does not disclose the shift of payment from a non-integrated payment option.
While the aforementioned references disclose each of the elements of the invention, the combination of references does not fully capture the structure and interplay of the elements as recited in the claims. Therefore, upon review of the evidence at hand, it is hereby concluded that the evidence obtained and made of record, alone or in combination, neither anticipates, reasonably teaches, nor renders obvious all the features of applicant’s invention as the features amount to more than a predictable use of elements in the prior art.





Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Peck (U.S. Pub. No. 2013/0159078 A1), disclosing a process for offsetting a transaction by redeeming reward points.
Perez, Sarah (“Citi and Best Buy Launch Mobile Rewards App”), disclosing a mobile app for applying rewards points to purchasable products.
Perez, Sarah ("Wallaby's iPhone App Tells You Which Credit Card To Use To Maximize Your Rewards”), disclosing a mobile app for maximizing rewards points.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ABBY J FLYNN whose telephone number is (571)272-9855.  The examiner can normally be reached on Monday - Friday 8:30-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Smith can be reached on 571-272-6763.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.